Case 1:19-cv-20264-JG Document 36 Entered on FLSD Docket 12/20/2019 Page 1 of 15




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION


                                CASE NO.: 19-CV-20264-GOODMAN
                                          [CONSENT CASE]

  ERIC EWING,

         Plaintiff,

  vs.



  CARNIVAL CORPORATION,

         Defendant.
                                               /

                      DEFENDANT'S MOTION FOR SUMMARY JUDGMENT


         The Defendant, CARNIVAL CORPORATION, by and through undersigned counsel and

  pursuant to Local Rule 56.1 and Federal Rule of Civil Procedure 56 hereby respectfully moves

  the Court for entry of Summary Judgment in its favor.

         Consistent with Local Rule 56.1, Defendant filed its separate Statement of Material Fact.

  The facts in the Statement of Material Fact and accompanying exhibits are incorporated herein.

  The references within this Motion to exhibit numbers correspond to those attached in the

  Statement of Material Fact.


                                          INTRODUCTION


         This is maritime personal injury claim. Plaintiff alleges he sustained injury on January

  25, 2018, while a passenger aboard the Defendant's cruise vessel Carnival Ecstasy. Plaintiff

  claims the incident occurred in cabin R298 while he was alone. Plaintiff claims he was sitting on

  the lower bunk in cabin R298 eating a slice of pizza when an upper stowed bunk bed suddenly

  released and struck Plaintiff on the head.




                                        HORR, NOVAK & SK1PP, P.A.
              TWO DATRAN CENTER, SUITE 1700-9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 1:19-cv-20264-JG Document 36 Entered on FLSD Docket 12/20/2019 Page 2 of 15

                                                                       CASE NO.: 19-CV-20264-GOODMAN
                                                                                       [CONSENT CASE]
                                                                                                Page 2

          Plaintiff claims Defendant failed to inspect, maintain, and monitor the subject area. The

  Complaint contains one count for negligence. [DE If 17-18, Ex. 1]. Plaintiff alleges that

  Defendant had actual and constructive notice of the alleged unsafe, dangerous, and defective

  condition and Plaintiff suffered numerous damages stemming from Defendants Negligence. Id.

  at H 19-20.

         The undisputed facts show a single loose or dislodged screw on the latch bar can cause an

  upper bunk bed to unexpectedly release in rough weather. The undisputed facts indicate that after

  the incident, a loose screw from the latch bar was found on the bed. The undisputed facts

  indicate a lack of notice of the latch screw loosening or becoming dislodged, as the latch bar is

  not visible when the bed is in its upright, stowed position. The undisputed facts indicate

  Defendant implemented, and followed, a procedure to ensure the upper stowed bunk beds are

  maintained in a reasonable safe condition. The undisputed facts indicate there was never a

  substantially similar incident involving the subject bunk in Plaintiffs cabin, or any other bunk on

  the entire Carnival Ecstasy, within the last thirty-six (36) months.

         As will be set forth fully below, this case is nearly identical to the facts in Monteleone v.

  Bahama Cruise Line, Inc., 838 F.2d 63, 65-66 (2d Cir. 1988)., where the Second District

  reversed judgment from the District Court and held Defendant had no actual or constructive

  knowledge of a dislodged, protruding screw in a passenger stairway. The undisputed facts

  demonstrate Plaintiff fails to carry his required burden of proof on several essential elements of

  his claim. Notably, summary judgment should be granted in Defendant's favor because (1)

  Plaintiff fails to prove Defendant had actual or constructive notice of the alleged unreasonably

  dangerous condition posed by the undisputed screw coming loose or dislodged from the latch

  bar, a pre-requisite to liability under the governing maritime law, and (2) even if Plaintiff

  provided enough evidence to show Defendant created the dangerous condition, Plaintiff has still

                                           HORR, NOVAK & SKIPP, P.A.
                TWO DATRAN CENTER, SUITE 1700 - 9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 1:19-cv-20264-JG Document 36 Entered on FLSD Docket 12/20/2019 Page 3 of 15

                                                                      CASE NO.: 19-CV-20264-GOODMAN
                                                                                    [CONSENT CASE]
                                                                                             Page 3

  failed to show Defendant had actual or constructive notice of the alleged unreasonably dangerous

  condition. Plaintiffs deficiencies of proof entitle Defendant to summary judgment in its favor.

                                    MEMORANDUM OF LAW


  I.     Summary Judgment is designed to dispose of factually unsupported claims.

         Summary judgment "shall be rendered forthwith if the pleadings, depositions, answers to

  interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

  genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

  of law." Fed. R. Civ. P. 56(c). The plain language of Rule 56(c) mandates the entry of summary

  judgment, after adequate time for discovery and upon motion, against the party who fails to

  make a showing sufficient to establish the existence of any element essential to that party's case,

  and on which that party will bear the burden of proof at trial. See Celotex Corp. v. Catrett, All

  U.S. 317, 322-23, 106 S. Ct. 2548 (1986); Hilburn v. Murata Electronics North America Inc.,

  181 F.3d 1220, 1225 (11th Cir. 1999).

         The party seeking summary judgment bears the initial burden of demonstrating the

  absence of a genuine issue of material fact. Adickes v. S.H. Kress & Co., 398 U.S. 144, 90 S. Ct.

  1598 (1970). Once the moving party has met its burden, however, the party opposing the

  summary judgment may not simply rely on the pleadings or mere denials of the allegations;

  rather, the opposing party must adduce specific evidence showing that material facts are in

  dispute. Anderson v. Liberty Lobby, Inc., All U.S. 242, 256, 106 S. Ct. 2505 (1986) ("the mere

  existence of some alleged factual dispute between the parties will not defeat an otherwise

  properly supported motion for summary judgment; the requirement is that there be no genuine

  issue of material fact"); United States v. $183,791.00, 391 F. App'x 791, 794 (11th Cir. 2010).

  A non-movant "cannot defeat summary judgment by relying upon conclusory assertions."

  Maddox-Jones v. Bd. ofRegents of Univ. Sys., 448 F. App'x 17, 19 (11th Cir. 2011).

                                          HORR, NOVAK & SKIPP, P.A.
              TWO DATRAN CENTER, SUITE 1700-9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 1:19-cv-20264-JG Document 36 Entered on FLSD Docket 12/20/2019 Page 4 of 15
                                                                 CASE NO.: 19-CV-20264-GOODMAN
                                                                                    [CONSENT CASE]
                                                                                             Page 4

         As the United States Supreme Court announced in Celotex, "one of the principal purposes

  of the summaryjudgment rule is to isolate and dispose of factually unsupported claims..., and we

  think it should be interpreted in a way that allows it to accomplish this purpose." Id. at 324.

  II.    Essential Elements of Plaintiffs Claims


         The law is clear and the parties agree that Plaintiffs claims are governed by the general

  maritime law. [DE 1, f7]; Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318 (11th Cir. 1989).

  Plaintiff must prove the following elements to prevail in a negligence action under the general

  maritime law: (1) the defendant owed the plaintiff a duty; (2) the defendant breached that duty;

  (3) the defendant's breach was the proximate cause of the plaintiffs injuries; and (4) the plaintiff

  suffered damages. Isbell v. Carnival Corp., 462 F.Supp.2d 1232, 1236 (S.D. Fla. 2006).

           The cruise ship operator owes its passengers the duty to exercise reasonable care under

  the circumstances. Kermarec, 358 U.S. at 630, 79 S. Ct. at 410; Everett v. Carnival Cruise Lines,

  Inc., 912 F.2d 1355, 1358 (11th Cir. 1990); Keefe, 867 F.2d at 1322. The ship operator is not,

  however, an insurer to its passengers; it is liable only for its negligence. Keefe, at 1322. The

  cruise ship operator is not the insurer of the safety of the passengers and does not become liable

  merely because an accident occurs. Luby v. Carnival Cruise Lines, Inc., 633 F.Supp. 40, n.l

  (S.D. Fla. 1986).

         The cruise line owes the duty to take corrective action to prevent passenger injuries only

  where it knows or should know of the dangerous condition. Adams v. Carnival Corp., 2009 U.S.

  Dist. LEXIS 122822, *9-10 (S.D. Fla. 2009) (S.D. Fla. 2009). A cruise line owes the duty to

  warn its passengers of those dangers that "the cruise line knows or reasonably should have

  known," and "which are not apparent and obvious to the passenger." Smolnikar v. Royal

  Caribbean Cruises Ltd., 787 F.Supp.2d 1308, 1315 (S.D. Fla. 2011).



                                         HORR, NOVAK & SKIPP, P.A.
               TWO DATRAN CENTER, SUITE 1700-9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 1:19-cv-20264-JG Document 36 Entered on FLSD Docket 12/20/2019 Page 5 of 15

                                                                CASE NO.: 19-CV-20264-GOODMAN
                                                                                   [CONSENT CASE]
                                                                                            Page 5

         To prove a breach of the cruise line's legal duties, the Plaintiff must show: (1) a

  dangerous condition existed; (2) Defendant was on actual notice of the dangerous condition; and

  (3) if Defendant did not have actual notice, it was on constructive notice that the dangerous

  condition existed for an interval of time sufficient to allow it to implement corrective measures.

  Noble v. Carnival Corp., 2016 U.S. Dist. LEXIS 175005 (S. D. Fla. 2016) (citations omitted).

         Where, as is the case here, the plaintiff relies on speculation and fails to prove a breach of

  the standard of care, the claim for negligence must fail and summary judgment is properly

  granted. Mercer v. Carnival Corp., 2009 U.S. Dist. LEXIS 9093 (S.D. Fla. 2009); Wiener v.

  Carnival Corp., 2012 U.S. Dist. LEXIS 151395, *6 (S.D. Fla. October 22, 2012).

  III.   Notice


         a. Plaintiff failed to prove Defendant had actual or constructive notice of a risk-
            creating condition.

         A plaintiffs failure to prove the defendant had actual or constructive notice of the hazard

  is fatal to the plaintiffs claim. Taiariol v. MSC Crociere S.A., 611 Fed. Appx. 599,2017 WL

  382316 (11th Cir. 2017) (holding that even if allegedly dangerous condition were not open and

  obvious, summary judgment was still warranted because plaintiff did not present evidence that

  defendant had notice of any risk-creating condition).

         The general maritime law within the Eleventh Circuit Court of Appeals is clear, as stated

  in Keefe:

         [W]e hold that the benchmark against which a shipowner's behavior must be
         measured is ordinary reasonable care under the circumstances, a standard which
         requires, as a prerequisite to imposing liability, that the carrier have had actual
         or constructive notice of the risk-creating condition, at least where, as here, the
         menace is one commonly encountered on land and not clearly linked to nautical
         adventure.


  Keefe, 867 F.2d at 1322 (emphasis added).



                                        HORR, NOVAK & SKIPP, P.A.
              TWO DATRAN CENTER, SUITE 1700-9130 SOUTH DADELAND BOULEVARD, MIAMI, FL33156
Case 1:19-cv-20264-JG Document 36 Entered on FLSD Docket 12/20/2019 Page 6 of 15

                                                                 CASE NO.: 19-CV-20264-GOODMAN
                                                                                    [CONSENT CASE]
                                                                                             Page 6

         It is also well-settled that the burden rests with the plaintiff to prove notice, whether

  actual or constructive, as well as the existence of notice for a sufficient interval of time to allow

  for corrective action. See generally Keefe, 867 F.2d at 1322; Monteleone v. Bahama Cruise Line,

  Inc., 838 F.2d 63, 65-66 (2d Cir. 1988).

         The "mere implication" of actual or constructive notice is insufficient to survive

  summary judgment. See Adams, 2009 U.S. Dist. LEXIS 122822 at *9-10 (finding that for the

  plaintiff to survive summary judgment, "mere implication of notice" was insufficient and that the

  plaintiff needed to show "specific facts demonstrating, at least, that the purported defect was

  detectable with sufficient time to allow for corrective action"). Knowledge that the condition

  exists is not sufficient, the defendant must also know that the condition is dangerous. Malley v.

  Royal Caribbean Cruises Ltd, 713 F.App'x 905, 907 (11th Cir. 2017). The fact that passengers

  can become injured does not put the ship owner on notice of the specific risk-creating condition

  in a given case. Taiariol, 677 Fed. Apps. at 601. A cruise ship only has a duty to protect

  passengers from dangers of which it has notice. Malley, 713 F. App'x at 907; Keefe, 867 F.2d at

  1322 ("[the standard of ordinary reasonable care] requires, as a prerequisite to imposing liability,

  that the carrier have actual or constructive notice of the risk-creating condition, at least where ...

  the menace is one commonly encountered on land not clearly linked to nautical adventure.").

         Inferences which rely upon speculation and guesswork are insufficient to prevail over a

  properly pled motion for summary judgment. "An inference is not reasonable if it is only a guess

  or a possibility, for such an inference is not based on the evidence but is pure conjecture and

  speculation." Darned v. Twin Oaks Nursing Home, 692 F.2d 1321, 1324 (1 lth Cir. 1982)).

         The substantial similarities in facts between the present case and those of Monteleone

  warrant a closer look into the sound reasoning behind Monteleone's ruling and its continued

  authority. In Monteleone, 838 F.2d at 66, the Second Circuit reversed the District Court's ruling

                                         HORR, NOVAK & SKIPP, P.A.
               TWO DATRAN CENTER, SUITE 1700-9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 1:19-cv-20264-JG Document 36 Entered on FLSD Docket 12/20/2019 Page 7 of 15
                                                                    CASE NO.: 19-CV-20264-GOODMAN
                                                                                     [CONSENT CASE]
                                                                                              Page 7

  that initially found the defendant liable for negligence. The court reversed judgment upon a

  finding that the plaintiff failed to prove the defendant had constructive notice of a screw

  protruding from a "stair nosing" and therefore the judge engaged in impermissible speculation.

  Id. To reach this conclusion, the Second Circuit concluded that merely allowing a screw to

  protrude from the stair nosing does not constitute a breach of reasonable care owed to the

  plaintiff. Id. at 65. The court noted that no witness testified to seeing the protruding screw prior

  to the incident. Id. at 66. There was testimony from the defendant that indicated the stairs were

  cleaned and inspected on a regular basis and no defect was detected prior to the incident. Id.

  Because the record was devoid of any evidence indicating that the condition of the dislodged,

  raised screw existed long enough to put defendant on notice, the judgment was properly

  reversed. Id. Finally, the Second Circuit took note that the District Court did not expressly rely

  on the plaintiffs expert's opinion that the screws might work loose gradually, and, even if it did,

  the testimony would not be evidence that the condition existed for a sufficiently long period of

  time to charge defendant with constructive notice. Id. at n. 2 (emphasis added).

         Here, similar to the defendant cruise line operator in Monteleone, Defendant did not have

  actual or constructive notice of the loose or misplaced screw(s) that allegedly caused the bunk to

  release from its raised position subsequently injure Plaintiff. No witness testified to having any

  knowledge of the loose or misplaced screw(s) or the status of the lock. By Plaintiffs own

  admission, which is corroborated in the testimony of Defendant's witnesses, there is no evidence

  a Carnival employee was aware of the status of the lock:

         Q. Did any of the Carnival employees, whether it be the housekeeping staff or the
         security officers, say anything else to you about the condition of the bunk bed
         other than the lock was broken?
         A. I don't believe so.
         Q. Did any of them indicate to you that they were aware that the lock was broken
         before your accident happened?
         A. I don't believe so.


                                        HORR, NOVAK & SKIPP, P.A.
              TWO DATRAN CENTER, SUITE 1700-9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 1:19-cv-20264-JG Document 36 Entered on FLSD Docket 12/20/2019 Page 8 of 15
                                                                 CASE NO.: 19-CV-20264-GOODMAN
                                                                                     [CONSENT CASE]
                                                                                              Page 8


  PL's Dep. 105:19-25; 106:1-3, Aug. 22, 2018, Ex. 2.

         Defendant followed the established procedure on the day of the incident and inspected

  the upper bunks in cabin R298. [Williams Dep. 92:20-93:18, 109:9-111:6, Ex. 4; Peredo Dep.

  23:8-17, Ex. 5]. As such, Defendant cannot be deemed to have been on notice of a dangerous

  condition brought about by the loose and/or dislodged screw in the latch bar of the bunk bed.

         Furthermore, there is no indication as to how long it took for the alleged risk creating

  condition to develop or how long it existed for. There is no record evidence in the instant case

  proving that the alleged dangerous condition brought about by the loose and/or dislodged screw

  in the latch bar of the bunk bed existed for any length of time during which Defendant could or

  should have been aware. Plaintiff did not present any record evidence showing how long the

  loose and/or dislodged screw(s) had been in existence before the alleged upper bunk in cabin

  R298 suddenly released. Plaintiffs testimony states that he saw the screw after the accident and

  it was found on the inside of the bunk bed:

         Q.      Okay. What happened?
         A.      He said, here's the screw. It was sitting on the sheets. Took out a
                 screwdriver, put it back together, turned it, locked it, stepped on my bed,
                 pulled it. And it was locked.
         Q:      You said there was a screw on your sheet?
         A:      On the sheets inside the bunk bed.
         Q:      Oh, inside the bunk bed?
         A:      Yes.


  PL's Dep. 105:2-11, Aug. 22, 2018, Ex. 2.

         Pursuant to Plaintiffs testimony regarding his own observation of the screw and

  conversation with employees of Defendant, it is impossible for the lock to be engaged if either

  one or both of the latch bar screws are missing. [PL's Dep. 119:25; 120:1-5, Aug. 22, 2018, Ex.

  2].



                                        HORR, NOVAK & SKIPP, P.A.
              TWO DATRAN CENTER, SUITE 1700 - 9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 1:19-cv-20264-JG Document 36 Entered on FLSD Docket 12/20/2019 Page 9 of 15

                                                                     CASE NO.: 19-CV-20264-GOODMAN
                                                                                    [CONSENT CASE]
                                                                                             Page 9

         Testimony from the ship's cabin steward stating he checked the upper bunks in Plaintiffs

  cabin to ensure they were locked on the day of the incident is evidence that, at the time the

  subject upper bunk was checked, the screws holding the bunk beds latch bar to the wall were in

  place. [Williams Dep. 92:20-93:18, 109:9-111:6, Ex. 4]. The screws on the latch bar are not

  visible when the bed bunk bed is in its upright, stowed position. [Emond Dep. 37:12-15, Ex. 6].

  From the time the cabin steward made his routine daily check to ensure the bed was locked until

  the time Plaintiff allegedly was injured, it is possible the screws became loose due to vibration,

  wear, from the ship's movement, or even fell out of the locking mechanism completely. Either

  way, Plaintiff has proffered no evidence in support of its contentions that Defendant had actual

  or constructive notice of a dangerous condition, the loose and/or dislodged screw, and that the

  condition existed for a length of time during which Defendant could or should have been aware

  and repaired it.

          Similar to the District Court's ruling in Monteleone, even if this Court were to take note

  that the screw(s) that held the latch bar in place worked themselves loose gradually, it would still

  not be evidence to prove the alleged condition existed for a sufficiently long period of time to

  charge defendant with constructive notice. Monteleone, 838 F.2d at 66 n. 2.

          Although substantially similar prior incidents may be used to put a defendant on notice of

  an unreasonably dangerous condition, substantially similar incidents to those alleged by a

  plaintiff but occurring in different locations or otherwise under different circumstances do not

  give rise to actual or constructive notice. See Taiariol, 611 Fed. Appx. at 601 (stating the

  substantial similarity doctrine requires a party to provide evidence of conditions substantially

  similar to the occurrence in question). "Courts have found that prior falls are not substantially

  similar under this doctrine where those falls did not occur at the same place where the plaintiff at

  issue fell or otherwise sufficiently identified similar conditions to the ones at issue in the case

                                         HORR, NOVAK & SKIPP, P.A.
               TWO DATRAN CENTER, SUITE 1700-9130 SOUTH DADELAND BOULEVARD, MIAMI, FL33156
Case 1:19-cv-20264-JG Document 36 Entered on FLSD Docket 12/20/2019 Page 10 of 15
                                                                      CASE NO.: 19-CV-20264-GOODMAN
                                                                                      [CONSENT CASE]
                                                                                              Page 10

   before the court." Lebron v. Royal Caribbean, 2018 U.S. Dist. LEXIS 138929 (S.D. Fla. 2018);

   see also Sorrels v. NCL (Bahamas) Ltd., 796 F.3d 1275, 1287-88 (11th Cir. 2015) (affirming

   district court's ruling that "evidence of 22 other slip and fall incidents" aboard defendant's vessel

   did not meet the "substantial similarity doctrine" as none of the falls occurred where plaintiff

   fell, other injured passengers wore varying styles of footwear, and additional factors were

   involved).

          In the event Plaintiff attempts to use prior incidents to establish actual or constructive

   notice, there has not been a substantially similar incident in the same cabin or location as

   Plaintiffs within the last three years aboard the Carnival Ecstasy. [Prior Incident Search, Ex. 8].

   During discovery, Defendant conducted a search for prior incidents of passengers reporting an

   injury by upper stowed bunks aboard Carnival Ecstasy and its entire class of ships (8 ships)

   thirty-six (36) months prior to Plaintiffs incident. Defendant's search revealed just three (3)

   recorded incidents. Id. Not one of the other two prior incidents occurred in the same cabin R298,

   the cabin Plaintiff was staying in. Id. Not one of the other two prior incidents recorded even

   occurred on the same ship in which Plaintiff was injured. Id. There is no record evidence

   showing substantially similar prior incidents that would have put Defendant on actual or

   constructive notice that the upper stowed bunk that allegedly injured Plaintiff was unreasonably

   dangerous.

          b. Notice of a risk-creating condition must be shown even if Defendant is the
             alleged cause of the condition.

          A plaintiff cannot avoid the obligation to prove actual or constructive notice by alleging

   that Defendant created the hazard alleged. Here, Plaintiff cannot distinguish the binding

   precedent rejecting this type argument. Pizzino v. NCL (Bahamas) Ltd., 709 Fed. Appx. 563




                                          HORR, NOVAK & SKIPP, P.A.
                TWO DATRAN CENTER, SUITE 1700-9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 1:19-cv-20264-JG Document 36 Entered on FLSD Docket 12/20/2019 Page 11 of 15
                                                                   CASE NO.: 19-CV-20264-GOODMAN
                                                                                       [CONSENT CASE]
                                                                                               Page 11

   (11th Cir. 2017). Plaintiff cannot avoid Pizzino or the requirement to prove Defendant had actual

   or constructive notice of the hazard in the present case; a loose and/or dislodged screw.

          Plaintiff bears the affirmative legal burden of demonstrating actual or constructive notice

   of the risk creating condition, even where such condition is thought to have been caused by the

   Defendant. In Pizzino v. NCL (Bahamas) Ltd., the Eleventh Circuit affirmed the District Court's

   decision declining a jury instruction stating that actual or constructive notice need not be found.

   709 F. App'x 563 (11th Cir. 2017). There, plaintiff fell after a crewmember carried buckets of

   water and cleaning solution down a hallway. Id. at 564. Although the crewmember testified that

   she did not spill any liquid from the buckets—only wiping the floor after the fall to placate the

   guests—plaintiffs sued Norwegian Cruise Line alleging the crewmember had been the cause of a

   hazardous condition of the floor. Id. During the Pizzino trial, the plaintiffs proffered a jury

   instruction stating that actual or constructive notice was not necessary since Norwegian caused

   the hazardous condition. Id. The lower court and the Eleventh Circuit disagreed, believing that

   actual or constructive notice remained the proper standard in such cases. Id. at 567. In reaching

   its decision, the court analyzed and rejected Rockey, a case stating an operator could be liable

   without notice where there is an "unsafe or foreseeably hazardous condition." Id. (citing Rockey

   v. Royal Caribbean Cruises, LTD., CASE NO: 99-708-CIV-GOLD/SIMONTON, 2001 U.S.

   Dist. LEXIS 21886, at *13 (S.D. Fla. Feb. 20, 2001)).

          In finding Rockey's decision to be based upon a weak legal foundation, the court in

   Pizzino relied on Everett, concluding ultimately, "[W]e have no trouble concluding that Rockey

   and its progeny were wrongly decided." Id. at 567 (citing to Everett v. Carnival Cruise Lines,

   912 F.2d 1355 (11th Cir. 1990)). In Everett, the Eleventh Circuit reversed the District Court's

   denial of the defendant's motion for retrial, finding that without actual or constructive notice



                                          HORR, NOVAK & SKIPP, P.A.
                TWO DATRAN CENTER, SUITE 1700 - 9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 1:19-cv-20264-JG Document 36 Entered on FLSD Docket 12/20/2019 Page 12 of 15
                                                                        CASE NO.: 19-CV-20264-GOODMAN
                                                                                       [CONSENT CASE]
                                                                                               Page 12

   (even with the defendant's supposed 55% fault), the Defendant could not be found liable and was

   entitled to retrial. Everett, 912 F.2d at 1359.

             The Southern District of Florida follows Pizzino's holding actual or constructive notice is

   the standard for notice under federal maritime law. Morhardt v. Carnival Corp., 304 F. Supp. 3d

   1290 (S.D. Fla. 2017). In Morhardt, the plaintiff was allegedly electrocuted when a defective

   hairdryer exposed his hand to its wiring, shocking his body and burning his hand. Id. at 1291.

   Rejecting the plaintiffs arguments for an exception where the defendant creates and/or causes

   the risk-creating condition, the Court stated that "the Eleventh Circuit's recent opinion in Pizzino

   squarely rejects any exception to the notice requirement," and granted Defendant's motion for

   summary judgment. Id. at 1295, 1300. Here, Plaintiff cannot avoid Pizzino or the requirement to

   prove Defendant had actual or constructive notice of the hazard.

             In the present case, even if it were alleged that Defendant created the alleged hazard,

   Plaintiff fails to meet his burden to prove Defendant had actual or constructive notice of the

   alleged hazard, as no record evidence exists to corroborate notice of a loose and/or dislodged

   screw.



             Plaintiff is expected to argue the cabin steward created the hazard by not actually locking

   the involved upper bunk bed. However, this account conveniently ignores the undisputed

   existence of a screw found on the bed after the accident. [PL's Dep. 105:2-11, Aug. 22, 2018,

   Ex. 2].

             The undisputed facts demonstrate Plaintiff is unable to adduce sufficient material facts to

   demonstrate the existence of a genuine issue of material fact as to whether Defendant had actual

   or constructive notice of the alleged risk-creating condition posed by the undisputed loose or

   and/or dislodged screw from the upper stowed bunk; as a result, this court properly enters

   summary judgment in favor of Defendant.

                                            HORR, NOVAK & SKIPP, P.A.
                  TWO DATRAN CENTER, SUITE 1700-9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 1:19-cv-20264-JG Document 36 Entered on FLSD Docket 12/20/2019 Page 13 of 15

                                                                  CASE NO.: 19-CV-20264-GOODMAN
                                                                                      [CONSENT CASE]
                                                                                              Page 13

                                            CONCLUSION


          The undisputed evidence demonstrates the deficiencies in Plaintiffs proof in support of

   his negligence claim. The undisputed evidence shows that Plaintiffs negligence claim fails as a

   matter for law. Summary judgment in this case is warranted as there remains no issue for a

   factfinder to decide as Plaintiff has failed to show that Defendant was on actual or constructive

   notice of a dangerous condition. Plaintiff did not present any evidence proving Defendant had

   notice of a loose or dislodged screw(s) in cabin R298, a faulty locking mechanism, or evidence

   that the bed was not properly locked when it was routinely checked the morning of the incident

   by Mr. Williams. Plaintiff did not present any record evidence regarding a lack of monitoring

   and/or maintenance of the upper bunk that allegedly released onto Plaintiffs head in cabin R298.

   Plaintiff did not present any record evidence showing how long the loose or dislodged screw(s)

   had been in existence before the alleged upper bunk suddenly released in cabin R298 to

   corroborate his speculation. These deficiencies in proof are fatal to Plaintiffs negligence claim

   as a matter of law. As a result, summary judgment is properly entered in Defendant's favor.

          WHEREFORE Defendant, CARNIVAL CORPORATION, respectfully requests that this

   court enter an Order granting its Motion for Summary Judgment in favor of Defendant.



   Dated: December 20, 2019




                                         HORR, NOVAK & SKIPP, P.A.
               TWO DATRAN CENTER, SUITE 1700 - 9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 1:19-cv-20264-JG Document 36 Entered on FLSD Docket 12/20/2019 Page 14 of 15
                                                                    CASE NO.: 19-CV-20264-GOODMAN
                                                                                        [CONSENT CASE]
                                                                                                Page 14

                                                   Respectfully Submitted,

                                                             /s/ Ryan T. Harris
                                                            David J. Horr
                                                           Florida Bar No.: 310761
                                                            dhorr@admiral-lavv.com
                                                            Brian T. Scarry
                                                           Florida Bar No.: 914230
                                                           bscarry(ffiadmiral-law.com
                                                            Ryan T. Harris
                                                           Florida Bar No.: 1018831
                                                            rharris(ffi.admiral-law.com
                                                           HORR, NOVAK & SKIPP, P.A.
                                                           Two Datran Center, Suite 1700
                                                           9130 South Dadeland Boulevard
                                                           Miami, FL 33156
                                                           Telephone: (305) 670-2525
                                                           Facsimile: (305) 672-2526
                                                           Attorneysfor Defendant

                                      CERTIFICATE OF SERVICE


             WE HEREBY CERTIFY that on December 20, 2019, we electronically filed the

   foregoing document with the Clerk of the Court using CM/ECF.                   We also certify that the

   foregoing document is being served this day on all counsel of record or pro se parties identified

   on the attached Service List in the manner specified, either via transmission of Notices of

   Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or

   parties who are not authorized to receive electronic Notices of Electronic Filing.

                                                             /s/ Ryan T. Harris
                                                            Ryan T. Harris
                                                            Florida Bar No.: 1018831


   1534329




                                           HORR, NOVAK & SKIPP, P.A.
                 TWO DATRAN CENTER, SUITE 1700 - 9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 1:19-cv-20264-JG Document 36 Entered on FLSD Docket 12/20/2019 Page 15 of 15
                                                                       CASE NO.: 19-CV-20264-GOODMAN
                                                                                      [CONSENT CASE]
                                                                                              Page 15

                                             SERVICE LIST


   Keith Brais                                           David J. Horr
   Florida Bar No.: 0863319                              Florida Bar No.: 310761
   kbrais@braislaw.com                                   dhorr@admiral-law.com
   Michelle Y. Gurian                                    Brian T. Scarry
   Florida Bar No.: 100312                               Florida Bar No.: 914230
   mgurian@braislaw.com                                   bscarry@admiral-law.com
   BRAIS LAW FIRM                                        Ryan T. Harris
   9300 S. Dadeland Blvd., Suite 101                     Florida Bar No.: 1018831
   Miami, FL 33156-2704                                  rharris@admiral-law.com
  Telephone: (305) 416-2901                              HORR, NOVAK & SKIPP, P.A.
  Facsimile: (305)416-2902                               Two Datran Center, Suite 1700
  Attorneys for Plaintiff, Eric Ewing                    9130 South Dadeland Boulevard
                                                         Miami, FL 33156
                                                         Telephone: (305) 670-2525
                                                         Facsimile: (305) 672-2526
                                                         Attorneysfor Defendant, Carnival
                                                         Corporation

                                                          Donnise DeSouza Webb
                                                          Florida Bar No. 879398
                                                          ddesouza@carnival.com
                                                          Carnival Cruise Lines
                                                          3655 N.W. 87 Avenue
                                                          Miami, FL 33178-2428
                                                         Telephone: (305) 406-4838
                                                         Facsimile: (305) 406-4732
                                                         Co-Counsel for       Defendant,        Carnival
                                                         Corporation




                                           HORR, NOVAK & SKIPP, P.A.
                 TWO DATRAN CENTER, SUITE 1700-9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
